Citation Nr: 0621651	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  98-17 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION


The veteran served on active duty from January 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
current arthritis of the hands was not incurred during his 
military service or any applicable presumptive period 
thereafter.


CONCLUSION OF LAW

Service connection is not warranted for arthritis of the 
hands.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Inform and Assist
The veteran's claim was originally denied by a rating 
decision in May 1998.  In an October 2003 letter, VA informed 
the veteran of what information and evidence was needed to 
substantiate the claim for service connection, what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in his 
possession that pertained to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

Any defect with respect to the timing of the notice in 
October 2003 was harmless error.  While the notice provided 
to the veteran in that letter was not given prior to the 
first RO adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the veteran's claim was re-adjudicated by Supplemental 
Statements of the Case (SSOCs) in November 2004 and April 
2006.  These actions essentially cured the error in the timing 
of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
award of benefits or a disability rating upon the grant of 
service connection for his arthritis of the hands.  Even 
though the notice was inadequate regarding these elements, 
there is no prejudice to the veteran in issuing a final 
decision because the veteran's claim for service connection 
is being denied, and the issues of an effective date for the 
grant of service connection and a disability rating for 
arthritis of the hands are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and available private 
medical records identified by the veteran have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in May 1997 
and July 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further, VA's efforts have complied with the 
instructions contained in the July 2005 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

At a May 2005 hearing, the Board granted the veteran's motion 
to advance this case on the docket due to his advanced age.  
38 C.F.R. § 20.900(c)(2005).



Analysis
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Arthritis may be 
presumed to have been incurred during active military service 
if manifested to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In this case, the veteran has been diagnosed with arthritis 
of the hands, including at VA examinations in 1997 and 2005.  
The veteran attributes his current arthritis of the hands to 
his duties while working as a cook in service, including 
having his hands immersed in cold water for prolonged 
periods.  The veteran is competent to report his experiences, 
such as working as a cook and immersing his hands in cold 
water, and readily observable symptoms, such as pain or 
swelling in his hands and fingers.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  However, as a layperson, the 
veteran is not competent to provide a medical diagnosis or a 
medical nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not 
competent to provide a medical diagnosis).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.

The veteran has provided conflicting statements as to when 
his symptoms began and when he first received medical 
treatment.  At a May 1997 VA hand, thumb, and fingers 
examination, the veteran reported having chronic deformity 
and swelling and pain in his fingers of both hands since his 
military service.  In his August 1998 notice of disagreement, 
the veteran stated that approximately six years after service 
he began to have pain, cramps, and swelling in his hands and 
fingers.  In his November 1998 substantive appeal, the 
veteran stated that he began having pain in his hands 
approximately five years after his separation from military 
service.  In a June 2002 statement, the veteran stated that 
symptoms of slight pain in his fingers began approximately 
one and one-half years after service.  In a December 2004 
statement, the veteran stated that he first received medical 
treatment for arthritis of the hands in 1955 and had begun 
having symptoms prior to that time.  At a May 2005 hearing, 
the veteran testified that he had been treated for symptoms 
of arthritis approximately five years after his separation 
from service by a Dr. Colombo.  The veteran also stated that 
his symptoms began approximately one and one-half years after 
his separation from service.

To the extent that the veteran claims that his symptoms began 
in service, the Board finds that the veteran's recent 
assertions are outweighed by the medical evidence 
contemporaneous with the veteran's military service from 1953 
to 1955.  The veteran's service medical records contain no 
record of treatment of the veteran for complaints related to 
his hands or fingers.  Further, at a January 1955 transfer 
examination in service, the veteran's upper extremities were 
evaluated as normal, and the veteran denied a history of 
arthritis or rheumatism and bone, joint, or other deformity.  
Accordingly, the preponderance of the evidence shows that the 
veteran's symptoms did not begin during his military service.

To the extent that the veteran asserts that his symptoms 
began after service, the preponderance of the evidence shows 
that the veteran's arthritis is not related to his activities 
in service.  In a June 2005 statement, Harry Berkowitz, M.D., 
stated that his father, Dr. Murray Berkowitz, had treated the 
veteran from 1965 to 1975.  The veteran reported that the 
treatment had been for arthritis that was secondary to his 
job while in service.  Dr. Harry Berkowitz added that it was 
possible that arthritis was exacerbated while the veteran was 
working in the kitchen with duties that included physical 
manipulation with his hands.

In a June 2005 statement, Lev Paukman, M.D., stated that he 
had known the veteran since 1981.  The veteran had previously 
been treated by a Dr. Colombo, who had practiced in the same 
office prior to 1983.  The veteran had been treated for 
arthritis.  Dr. Paukman noted that the veteran had been 
exposed to extreme cold for many hours while serving as a 
cook in the military and stated that these conditions could 
have been a contributory factor to the veteran's arthritis.

The Board finds that, because of their speculative nature, 
each of these statements is insufficient to provide a medical 
nexus in favor of the veteran's claim.  Each doctor 
essentially stated that the veteran's military service was a 
possible cause of the veteran's arthritis.  Medical evidence 
which merely indicates that a disorder "may or may not" be 
related to the veteran's service is too speculative to 
establish such a relationship.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also Morris v. West, 13 Vet. 
App. 94, 97 (1999) (deeming "speculative" a diagnosis that 
claimant was "possibly" suffering from schizophrenia); 
Molly v. Brown, 9 Vet. App. 513, 517 (Holdaway J. dissenting) 
(noting that where a physician used the word "possibly" he 
presumably equally meant "possibly not").

The Board gives greater weight to the opinion of a VA 
physician from a July 2005 VA hand, thumb, and fingers 
examination.  The examiner reviewed the veteran's claims 
folder, including his service medical records.  The veteran 
reported that he had had hand problems during his military 
service but had not been treated by any physician until 
approximately one year after his separation from service.  
The examiner diagnosed osteoarthritis of the bilateral hands.  
The examiner opined that the arthritic condition of the 
veteran's hands was "unlikely to be related to military 
service" because the veteran did not seek medical attention 
until at least 1965 and because there was no evidence of any 
problems with the veteran's hands for at least ten years 
after the veteran's separation from service in 1955.

The opinion by the VA examiner is based upon a review of the 
evidence in the claims file, and thus a more complete and 
accurate history than that provided by the veteran to Dr. 
Harry Berkowitz and Dr. Paukman.  The rationale of the VA 
physician is persuasive and more complete than the 
essentially conclusory statements by the private physicians.  
Further, as noted above, to the extent that the statements by 
the private physicians are favorable to the veteran's claim, 
they are speculative in nature.  For all of these reasons, 
the Board finds the opinion of the VA examiner to be 
substantially more persuasive than the possibly contrary 
opinions from the private doctors.

Although the veteran clearly believes that his current 
arthritis of the hands is related to his military service, 
his statements are not competent evidence to establish any 
such relationship.  Because the veteran is not shown to be a 
medical professional, he is not competent to make a 
determination that his arthritis of the hands is related to 
his military service or any applicable presumptive period 
thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Likewise, the February 2004 statement from a friend of the 
veteran is not competent medical evidence.  The friend 
recalled that the veteran had been treated by physicians for 
arthritis and that the veteran had told her that the 
physicians had attributed the veteran's arthritis to his 
duties in service.  There is no evidence that the veteran's 
friend is a medical professional or otherwise has any medical 
expertise.

Finally, the veteran has reported that two private physicians 
treated him for arthritis of his hands after service and told 
him that his arthritis had resulted from his activities as a 
cook during military service.  Records from these physicians 
were not obtainable.  Although each of the original 
statements was purportedly made by a doctor, the present 
statements are the veteran's assertions and, as such, are 
insufficient to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").


Given the above, the Board concludes that the July 2005 
opinion of the VA examiner is more persuasive than any 
contrary evidence and that the preponderance of the evidence 
is against the veteran's claim of service connection.  
Because the evidence is not evenly balanced, the rule 
affording to the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


